Title: Abigail Adams to John Adams, 25 May 1781
From: Adams, Abigail
To: Adams, John


      
       
        May 25 1781
       
      
      In this Beautifull month when Nature wears her gayest garb, and animal and vegetable life is diffused on every side, when the Chearfull hand of industery is laying a foundation for a plentifull Harvest who can forbear to rejoice in the Season, or refrain looking “through Nature up to Nature’s God?”
      
       “To feel the present Deity and taste
       The joy of God, to see a happy World.”
      
      While my Heart expands, it sighing seeks its associate and joins its first parent in that Beautifull Discriptive passage of Milton
      
       
        
         Sweet is the Breath of morn, her rising sweet, With charm of earliest Bird; pleasent the Sun, When first on this delightfull land he spreads His orient beams, on herb, tree, fruit and flower Glist’ring with dew; fragrant the fertile earth After soft showers, and sweet the comeing on of Gratefull Evening mild; then Silent Night with this her solemn Bird, and this fair Moon And these the Gems of heaven, her starry train; But neither Breath of Morn when she assends With charm of earliest Birds nor rising Sun on this delightfull land: nor herb, fruit, flower Glist’ring with dew; nor fragrance after showers nor Gratefull Evening mild, nor Silent Night with this her Solemn Bird, nor Walk by moon or Glitt’ring Star light, “without thee is sweet.”
        
       
      
      This passage has double charms for me painted by the hand of Truth, and for the same reason that a dear Friend of mine after having viewed a profusion of Beautifull pictures pronounced that which represented the parting of Hector and Andromaque to be worth them all. The journal in which this is mentiond does not add any reason why it was so, but Portia felt its full force, and paid a gratefull tear to the acknowledgment.
      This day my dear Friend compleats 8 months since the date of your last Letter, and 5 since it was received. You may judge of my anxiety. I doubt not but you have written many times since but Mars, Belona and old Neptune are in league against me. I think you must still be in Holland from whence no vessels have arrived since the Declaration of War. Their are some late arrivals from France, but no private Letters. I have had the pleasure of hearing of the Safety of several vessels which went from hence, by which I wrote to you, so that I have reason to think I have communicated pleasure tho I have not been a partaker in the same way. I have just written to you by a vessel of Mr. Tracys, Capt. Brown bound for Amsterdam which I hope will reach you. If you made use of Bilboa your Friends there could forward ten Letters from thence, for one opportunity else where. Many vessels from Boston and Newbury are now bound there.
      This will be deliverd to you by Mr. Storer, who is going first to Denmark and who designs to tarry abroad some time. If you had been a resident in your own country it would have been needless for me to have told you that Mr. Storer is a young Gentleman of a Fair character, I need not add amiable manners as those are so discoverable in him upon the slightest acquaintance. You will not fail to notice and patronize him according to his merrit.
      We are anxiously waiting for intelligence from abroad. We shall have in the Feild a more respectable army than has appeard there since the commencement of the War and all raised for 3 years or during the war, most of them Men who have served before. The Towns have excerted themselves upon this occasion with a spirit becomeing patriots. We wish for a Naval force superiour to what we have yet had, to act in concert with our Army. We have been flattered from day to day, yet none has arrived, the Enemy exult in the Delay, and are improveing the time to ravage Carolina and Virginia.
      We hardly know what to expect from the united Provinces, because we are not fully informd of their Disposition. Britain has struck a blow by the Capture of Eustatia sufficent to arouse and unite them against her, if there still exists that Spirit of Liberty which shone so conspicuous in their Ancestors and which under much greater difficulties led their hardy fore Fathers to reject the tyranny of Philip.
      I wish your powers may extend to an Alliance with them, and that you may be as successful against the Artifices of Britain as a former Ambassador was against those of an other Nation when he negotiated a triple Alliance in the course of 5 days with an address which has ever done Honour to his memory. If I was not so nearly connected, I should add, that there is no small similarity in the character of my Friend, and the Gentleman whose memoirs I have read with great pleasure.
      
      Our state affairs I will write you if the vessel does not sail till after Election. Our Friend Mr. Cranch goes from hence rep’ by a unanimous vote. Dr. Tufts of Weymouth is chosen Senator, our Govenour and Lieut. Govenour, as at the begining. Our poor old currency is Breathing its last gasp. It received a most fatal wound from a collection of near the whole Bodys entering here from the Southward. Having been informed that it was treated here with more respect, and that it could purchase a solid and durable Dress here for 75 paper Dollors, but half the expence it must be at there, it traveld here with its whole train, and being much debauched in its manners communicated the contagion all of a sudden and is universally rejected. It has given us a great Shock. Mr. Storer can give you more information.
      I have by two or 3 opportunities acquainted you that I received the calicos you orderd for me by Sampson, tho many of them were much injured by being wet. I have not got my things yet from Philadelphia. I have acquainted you with my misfortune there, oweing to the bad package. I have no invoice from Mr. Moylan or Letter, tho I have reason to think many things have been stolen out as all Dr. Tufts are missing, and several of mine according to Mr. Lovells invoice who was obliged to unpack what remaind and dry them by a fire, most of them much damaged. I have been more particular in other Letters.
      Our Friends in general are well, your Mother in a declining way. I rather think the Good Lady will not continue many years, unless Her health mends. I fear not the present. She is anxious to hear from you whilst she lives, but bids me tell you not to expect to see her again. To my dear sons I shall write by this opportunity. I have not received a line from them for this twelvemonth. I hope they continue to behave worthy the Esteem of every body, which will never fail to communicate the greatest pleasure to their affectionate parents. I inclosed an invoice of a few articles by Capt. Brown. I will repeat it here. Any thing in the goods way will be an acceptable remittance to your ever affectionate
      
       Portia
      
     